—Appeal from a decision of *881the Unemployment Insurance Appeal Board, filed June 13, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was suspended due to misconduct.
Claimant was suspended from her employment as a typist for engaging in disruptive, insubordinate and threatening behavior, having received prior warnings to refrain from such conduct. Following her suspension, an arbitration hearing was held which resulted in a finding that claimant’s suspension was warranted based upon threats she had made to co-workers and her history of disruptive conduct. The Unemployment Insurance Appeal Board, adopting the factual findings of the arbitrator, found that claimant was suspended from her employment under disqualifying circumstances. We affirm. The use of threats (see, Matter of Cuevas [Sweeney], 246 AD2d 718) and disruptive behavior in the workplace (see, Matter of Martin [Sweeney], 226 AD2d 800) have been held to constitute misconduct. Inasmuch as substantial evidence supports the Board’s decision, it will not be disturbed. Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.